Citation Nr: 1622612	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  15-27 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Counsel



INTRODUCTION

The Veteran had active service with the United States Army from January 1952 to December 1953.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a January 2013 decision, the RO denied service connection for a tinnitus. The Veteran did not perfect an appeal, and the decision is final.

2. The evidence associated with the claims file subsequent to the January 2013 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding a connection between tinnitus and in-service noise exposure. The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1. The January 2013 decision denying service connection for tinnitus is final.  U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
      
2. Evidence received since the January 2013 decision is not new and material to reopen a claim of service connection for a tinnitus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Veteran filed an application to reopen his previously denied claim of service connection for tinnitus using VA Form 21-526EZ for fully developed claims. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The fully developed claim form includes notice regarding what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings. See id. Thus, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

In a June 2012 notice, the Veteran was notified that his service treatment records are "fire-related," and may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri. In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The analysis below has been undertaken with this heightened duty in mind. The unavailability of records, however, does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

On the claims to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented. 38 C.F.R. §3.159(c)(4)(iii). As new and material evidence has not been presented to reopen the claim of service connection for tinnitus, a VA examination or medical opinion is not required under the duty to assist. 

The Veteran is seeking to reopen a previously denied claim of service connection for tinnitus. Generally, a claim which has been denied and become final may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105 (West 2014). However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 2013 decision, the RO denied a claim for service connection for tinnitus. The RO based the denial on the Veteran's reports that tinnitus had begun around 2002 - nearly 50 years after separation from service - and was not otherwise related to service. The Veteran did not file a notice of disagreement, and the January 2013 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2015).

Since the time of the prior final denial, VA has received duplicative copies of his DD Form-214, VA treatment records unrelated to tinnitus, and a February 2015 statement that the disorder had become "louder and permanent." In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed. Justus, 3 Vet. App. at 513. However, duplicative evidence such as resubmissions of the Veteran's DD-214, cannot be considered "new and material" as it does not related to a previously unestablished fact necessary for the Veteran to substantiate the underlying claims of service connection. The same is true of newly added VA treatment records, which do not address in-service or post-service onset of tinnitus, nor do they suggest any connection between tinnitus and service, or between tinnitus and service-connected hearing loss.

With regard to the Veteran's assertion that tinnitus symptoms have become worse both in severity and frequency, when credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, these statements still do not represent evidence both not previously submitted to agency decision makers and relating to a previously unestablished fact. Specifically, that the Veteran has a diagnosis of tinnitus was already confirmed at the time of the prior denial, and 
A worsening of symptoms does not tend to substantiate the underlying claim for service connection; thus such evidence is not new and material to reopen service connection for tinnitus.

New and material evidence has not been added to reopen a claim of service connection for tinnitus. The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received, the appeal to reopen service connection for tinnitus is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


